Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-07151 THE CLOROX COMPANY (Exact name of registrant as specified in its charter) Delaware 31-0595760 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1221 Broadway Oakland, California 94612-1888 (Address of principal executive offices) (Zip code) (510) 271-7000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer, ” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of September 30, 2010, there were 139,443,276 shares outstanding of the registrant's common stock (par value - $1.00), the registrant's only outstanding class of stock. Table of Contents The Clorox Company Page No. PART I. Financial Information (Unaudited) Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Balance Sheets at September 30, 2010 and June 30, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure about Market Risk 27 Item 4. Controls and Procedures 27 PART II. Other Information (Unaudited) Item 1.A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 29 Page 2 Table of Contents The Clorox Company PART I – FINANCIAL INFORMATION (Unaudited) Item 1. Financial Statements The Clorox Company Condensed Consolidated Statements of Earnings (Dollars in millions, except per share amounts) Three Months Ended 9/30/2010 9/30/2009 Net sales $ $ Cost of products sold Gross profit Selling and administrative expenses Advertising costs Research and development costs 29 26 Interest expense 32 36 Other (income) expense, net (1 ) 10 Earnings from continuing operations before income taxes Income taxes on continuing operations 62 77 Earnings from continuing operations Discontinued operations: Earnings from discontinued operations, net of tax 16 17 Deferred tax benefit on businesses to be sold 60 - Earnings from discontinued operations 76 17 Net earnings $ $ Earnings per share Basic Continuing operations $ $ Discontinued operations Basic net earnings per share $ $ Diluted Continuing operations $ $ Discontinued operations Diluted net earnings per share $ $ Weighted average shares outstanding (in thousands) Basic Diluted Dividend declared per share $ $ See Notes to Condensed Consolidated Financial Statements Page 3 Table of Contents Condensed Consolidated Balance Sheets (Dollars in millions, except per share amounts) 9/30/2010 6/30/2010 ASSETS Current assets Cash and cash equivalents $ $ 87 Receivables, net Inventories, net Assets held for sale Other current assets Total current assets Property, plant and equipment, net Goodwill Trademarks, net Other intangible assets, net 93 96 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Notes and loans payable $ $ Current maturities of long-term debt Accounts payable Accrued liabilities Income taxes payable 87 74 Total current liabilities Long-term debt Other liabilities Deferred income taxes 24 19 Total liabilities Contingencies Stockholders’ equity Common stock: $1.00 par value; 750,000,000 shares authorized; 158,741,461 shares issued at September 30, 2010 and June 30, 2010; and 139,443,276 and 138,764,511 shares outstanding at September 30, 2010 and June 30, 2010, respectively Additional paid-in capital Retained earnings Treasury shares, at cost: 19,298,185 and 19,976,950 shares at September 30, 2010 and June 30, 2010, respectively ) ) Accumulated other comprehensive net losses ) ) Stockholders’ equity 83 Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements Page 4 Table of Contents Condensed Consolidated Statements of Cash Flows (Dollars in millions) Three Months Ended 9/30/2010 9/30/2009 Operating activities: Net earnings $ $ Deduct: Earnings from discontinued operations 76 17 Earnings from continuing operations Adjustments to reconcile earnings from operations: Depreciation and amortization 45 48 Share-based compensation 12 13 Deferred income taxes (1 ) 2 Net loss on disposition of assets - 1 Other (3 ) ) Changes in: Receivables, net 60 34 Inventories, net ) ) Other current assets 9 - Accounts payable and accrued liabilities ) ) Income taxes payable 15 18 Net cash provided by continuing operations 77 Net cash provided by discontinued operations 22 17 Net cash provided by operations 94 Investing activities: Capital expenditures ) ) Other - 1 Net cash used for investing activities ) ) Financing activities: Notes and loans payable, net 35 Long-term debt repayments - ) Treasury stock purchased (4 ) - Cash dividends paid ) ) Issuance of common stock for employee stock plans and other 22 15 Net cash provided by (used for) financing activities 75 ) Effect of exchange rate changes on cash and cash equivalents 10 5 Net increase in cash and cash equivalents 31 Cash and cash equivalents: Beginning of year 87 End of year $ $ See Notes to Condensed Consolidated Financial Statements Page 5 Table of Contents Notes to Condensed Consolidated Financial Statements (Dollars in millions, except per share amounts) NOTE 1. INTERIM FINANCIAL STATEMENTS Basis of Presentation The unaudited interim condensed consolidated financial statements for the three months ended September 30, 2010 and 2009, in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated results of operations, financial position and cash flows of The Clorox Company and its subsidiaries (the Company) for the periods presented. Certain prior period amounts have been reclassified in the condensed consolidated financial statements to conform to the current period presentation. The results for the interim period ended September 30, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2011, or for any future period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been omitted or condensed pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). The information in this report should be read in conjunction with the Company’s Annual Report on Form 10-K filed with the SEC for the fiscal year ended June 30, 2010, which includes a complete set of footnote disclosures, including the Company’s significant accounting policies. Use of Estimates The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ materially from estimates and assumptions made. NOTE 2. DISCONTINUED OPERATIONS In September 2010, the Company entered into a definitive agreement to sell its global auto care businesses (Auto Businesses) to an affiliate of Avista Capital Partners in an all-cash transaction with proceeds of approximately $780, including $30 of cash flows related to working capital that is being retained by the Company as a result of the sale. The final proceeds are subject to closing adjustments related to the portion of the working capital transferred. The transaction, which is subject to regulatory and other customary approvals and closing conditions, is expected to close by the end of calendar year 2010. Included in the transaction are substantially all of the Company’s Auto Businesses, the majority of which are in the U.S., Australia, Canada and Europe, including the worldwide rights to distribute the market-leading Armor All® and STP® brands. As part of the transaction, the buyer will acquire two auto-care manufacturing facilities, one in the U.S. and one in the United Kingdom. Employees at these facilities, the Auto Businesses management team and other employees affiliated with the Auto Businesses will transfer to the buyer. The results of the Auto Businesses have historically been part of the Cleaning and the International reportable segments. As part of the agreement, certain transitional services will be provided to the buyer for a period of up to eighteen months. The purpose of these services is to provide short-term assistance to the buyer in assuming the operations of the Auto Businesses. These services do not confer to the Company the ability to influence the operating or financial policies of the Auto Businesses under its new ownership. The Company’s cash inflows and outflows from these services are not expected to be significant during the transition period. Income from these transition services will be reflected in other (income) expense in continuing operations with the costs associated with the services reflected in other line items in the income statement in continuing operations. Beginning in the fiscal quarter ended September 30, 2010, the Company has reclassified the assets and liabilities of the Auto Businesses to assets held for sale and included the financial results of the Auto Businesses in discontinued operations for all periods presented. Page 6 Table of Contents NOTE 2. DISCONTINUED OPERATIONS (Continued) The following table presents the net sales and earnings from the Auto Businesses: Three Months Ended 9/30/2010 9/30/2009 Net sales $ 68 $ 68 Earnings from discontinued operations before income taxes $
